Citation Nr: 0513960	
Decision Date: 05/23/05    Archive Date: 06/01/05	

DOCKET NO.  03-05 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected arthritis 
of both hips.  

2.  Entitlement to service connection for a chronic skin 
disorder, claimed as the residual of exposure to Agent 
Orange. 

3.  Entitlement to service connection for a chronic liver 
disorder, including hepatitis. 

4.  Entitlement to service connection for bilateral defective 
hearing. 

5.  Entitlement to service connection for chronic tinnitus. 

6.  Entitlement to service connection for a chronic eye 
disorder, claimed as "dry eyes" and/or decreased vision. 

7.  Entitlement to service connection for a disorder 
characterized by insomnia. 

8.  Entitlement to service connection for a bilateral knee 
disability. 

9.  Entitlement to an evaluation in excess of 20 percent for 
arthritis of both hips. 

10.  Entitlement to an evaluation in excess of 20 percent for 
tendinitis with capsulitis of the right shoulder. 

11.  Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the right lower extremity. 

12.  Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to June 
1958, from August 1958 to July 1959, and from July 1962 to 
July 1978, a portion of which represented service in the 
Republic of Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  

For reasons which will become apparent, all issues save those 
of service connection for a skin disorder, and an increased 
evaluation for service-connected arthritis of both hips, are 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify you if further 
action is required on your part.  


FINDINGS OF FACT

1.  A chronic skin disorder is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of exposure to Agent Orange.  

2.  The veteran's service-connected arthritis of both hips is 
presently characterized by flexion to 70 degrees, with 
extension to 20 degrees, internal rotation to 90 degrees, and 
external rotation to 40 degrees, accompanied by tenderness 
and pain at the end of range of motion.  


CONCLUSIONS OF LAW

1.  A chronic skin disorder, claimed as the residual of 
exposure to Agent Orange, was not incurred in or aggravated 
by active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307, 
3.309 (2003).  

2.  The criteria for an evaluation in excess of 20 percent 
for service-connected arthritis of both hips have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Codes 
5003, 5251, 5252, 5253 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to the statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran was, in 
fact, provided notice and correspondence in October 2001, and 
again in February 2002, a number of months prior to the 
initial AOJ decision in June 2002.  Specifically, in a letter 
of October 2001 (which was remailed in February 2002), the 
veteran was provided the opportunity to submit evidence, 
notified of what evidence was required to substantiate his 
claims, provided notice of who was responsible for securing 
the evidence, and advised to submit any information or 
evidence in his possession.  The veteran was also provided 
with Statements of the Case in January 2003 and January 2004 
which apprised him of pertinent regulations and VA actions in 
his case. 

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review/Hearing Officer, or before a 
Veterans Law Judge at the RO, or in Washington, D.C.  He has 
been provided with notice of the appropriate laws and 
regulations, and given notice of what evidence he needed to 
submit, as well as what evidence the VA would secure on his 
behalf.  In addition, the veteran was given ample time to 
respond.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, as well as VA and 
private treatment records and examination reports.  Under the 
facts of this case, "the record has been fully developed" 
with respect to the issues currently on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he could submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claims, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issues on 
appeal.  

Factual Background

In a service clinical record of October 1954, it was noted 
that the veteran had been picking pears, following which he 
noticed the appearance of a macule papular pruritic rash over 
his forearms and face.  Additionally noted was that the 
veteran had, apparently, excoriated these lesions, resulting 
in an early secondary infection.  The clinical impression was 
contact dermatitis with secondary infection.  

In a service clinical record of October 1969, it was noted 
that the veteran had been suffering from a localized skin 
rash which was restricted to the area of the dorsum of his 
hand and the lower aspect of his wrist.  No pertinent 
diagnosis was noted.  

A the time of a service retirement examination in March 1978, 
the veteran denied problems with skin disease.  Objective 
examination revealed no skin pathology.  

A private medical examination conducted in October 1997 was 
significant for a diagnosis of multiple aktinisch Keratosen 
(multiple actinic keratoses).  

At the time of a service medical facility dermatologic 
examination in February 1999, the veteran complained of a 
skin eruption on his face and a lesion on his arm about which 
he was concerned.  Reportedly, the veteran had served in 
Vietnam, where he had worked in a hospital, with exposure to 
toxic chemicals.  Noted at the time of examination was that 
the veteran had received treatment for facial skin problems 
with liquid nitrogen.  On physical examination, there were 
present some tan maculas and patches of erythema with a 
slight scale present across the veteran's forehead.  
Additionally noted was a 1.5 centimeter tan and brown-
appearing flat patch on the veteran's left forearm.  The 
clinical assessment was lentigos and actinic keratoses on the 
forehead, likely related to chronic sun exposure; and 
seborrheic keratosis on the left arm requiring no treatment.  

On VA fee-basis orthopedic examination in March 2002, the 
veteran complained of problems with both hips.  Reportedly, 
the veteran had been admitted to a local neurology department 
in January due to acute sciatica on the right side associated 
with intervertebral disc prolapse at the levels of the 4th 
and 5th lumbar vertebrae, and at the 5th lumbar vertebra and 
1st sacral segment.  On physical examination, internal 
rotation of the hips was restricted by about one-third on 
both sides, with end-of-range pain.  There was diffuse 
tenderness of the pelvitrochanteric musculature and the 
trochanter on both sides, though with normal sensation.  The 
anterior muscles of the right leg were somewhat weak, though 
muscle stretch reflexes were symmetrical.  Radiographic 
studies of the hips (taken elsewhere) showed evidence of a 
moderate degree of hip arthrosis with early central narrowing 
of the joint space and increased subchondral sclerosis of the 
acetabulum, including a cyst on the left.  The pertinent 
diagnosis arthritic changes in the hip joints had increased 
in recent years.

During the course of service medical facility outpatient 
orthopedic treatment in December 2002, the veteran complained 
of longstanding problems with his hips.  Physical examination 
of the bilateral hips showed active range of motion 
characterized by flexion to 70 degrees, extension to 20 
degrees, internal rotation to 90 degrees, and external 
rotation to 40 degrees.  Passive range of motion measurements 
showed flexion to 90 degrees, with extension to 30 degrees, 
and both internal and external rotation to 45 degrees.  Tests 
of straight leg raising were positive, resulting in bilateral 
leg/back pain.  Radiographic studies of the veteran's hips 
showed evidence of mild degenerative joint disease, with 
acetabular reaction somewhat worse on the left than the 
right.  The clinical impression was degenerative joint 
disease of the hips, with the left hip somewhat worse than 
the right.  

In correspondence of February 2003, a VA physician wrote that 
a review of notes in the veteran's claims folder consistently 
addressed the veteran's hip abnormalities, persistent hip 
pain, and treatments therefor.  

In correspondence of March 2003, a private physician wrote 
that, since July 1980, the veteran had been receiving 
treatment for problems resulting from degenerative changes in 
both hip joints.  Moreover, in recent years, a hospital stay 
had become necessary, in particular, due to severe pain in 
the region of the lumbar spine and both hip joints.  

Analysis

The veteran in this case seeks service connection for a skin 
disorder, claimed as the residual of exposure to Agent Orange 
in the Republic of Vietnam.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  

Where a veteran was exposed to an herbicide agent during 
active military, naval or air service, the following diseases 
shall be service connected, even though there is no record of 
such disease during service:  chloracne or other acneiform 
disease consistent with chloracne, Type II diabetes (also 
known as Type II diabetes mellitus, or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (i.e., cancers of 
the lung, bronchus, larynx or trachea), chronic lymphocytic 
leukemia, or soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(a) (2003).  These diseases shall become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne, other acne disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2003).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2003).  

In the present case, service medical records fail to document 
the existence of any skin disabilities.  While on two 
occasions in service, the veteran received treatment for 
various skin problems, those episodes were acute and 
transitory in nature, and resolved without residual 
disability.  As of the time of the veteran's retirement 
physical examination in March 1978, his skin was within 
normal limits, and no pertinent diagnosis was noted.  

In point of fact, the earliest clinical indication of the 
presence of a chronic skin disorder was first noted no 
earlier than February 1999, once again, more than 10 years 
following the veteran's discharge from service.  

The veteran argues that his skin disorder is the result of 
exposure to herbicides during service in Vietnam.  However, 
there no evidence that the veteran's postservice skin 
condition is in any way the result of exposure to Agent 
Orange.  Significantly, actinic/seborrheic keratosis is not a 
skin disorder for which service connection might be granted 
on a presumptive basis based on exposure to Agent Orange.  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's skin disorder with any 
incident or incidents of his period of active military 
service.  Accordingly, service connection must be denied.

Turning to the issue of an increased evaluation for service-
connected arthritis of both hips, the Board notes that 
disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2003).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2003).  However, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In the present case, on VA fee-basis orthopedic examination 
in March 2002, internal rotation of the veteran's hips was 
restricted by approximately one-third on both sides, with 
pain on end of range movement.  While there was some evidence 
of diffuse tenderness of the pelvitrochaneric musculature and 
the trochanter on both sides, sensation was within normal 
limits.  There was some weakness of the anterior muscles of 
the leg on the right side, though muscle stretch reflexes 
were symmetrical.  

During the course of service medical facility outpatient 
treatment in December 2002, the veteran's hips showed active 
range of motion consistent with flexion to 70 degrees, 
extension to 20 degrees, internal rotation to 90 degrees, and 
external rotation to 40 degrees.  Passive range of motion 
showed flexion to 90 degrees, with extension to 30 degrees, 
and both internal and external rotation to 45 degrees.  
Radiographic studies of the hips was consistent with 
degenerative joint disease, with a mild acetabular reaction, 
somewhat greater on the left than the right.  

Degenerative arthritis established by X-ray findings is to be 
rated based on limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
However, where limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  In such cases, limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. Part 4, Code 5003 (2003).

As noted above, a 20 percent evaluation is warranted where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.  A 20 percent evaluation is, 
additionally warranted where there is a limitation of flexion 
of the thigh to 30 degrees, or a limitation of abduction, 
with motion lost beyond 10 degrees.  38 C.F.R. Part 4, Codes 
5252, 5253 (2003). 

As is clear from the above, the veteran suffers from no such 
limitation of function due to service-connected arthritis of 
the hips.  In point of fact, as of December 2002, active 
flexion of both hips was to 70 degrees, with passive flexion 
to 90 degrees.  Under the circumstances, the 20 percent 
evaluation currently in effect based on X-ray evidence of 
degenerative arthritis in each hip is appropriate, and an 
increased rating is not warranted.  


ORDER

1.  Service connection for a chronic skin disorder, claimed 
as the residual of exposure to Agent Orange, is denied.  

2.  Entitlement to an increased rating for an evaluation in 
excess of 20 percent for arthritis of both hips is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection and/or increased evaluations for various 
disabilities.  

In that regard, on a number of occasions in service, the 
veteran received treatment for various eye problems, 
including esotropia, myopia, and amblyopia, described on at 
least one occasion as of "questionable etiology."  Also noted 
were problems with burning and tearing of the veteran's eyes, 
in conjunction with fatigue.  Since the time of the veteran's 
discharge from service, he has continued to experience 
various eye-related difficulties.  Under the circumstances, 
the Board is of the opinion that further development of the 
evidence would be appropriate prior to a final adjudication 
of the veteran's claim. 

The Board further notes that, while in service, the veteran 
was heard to complain of insomnia and/or difficulty sleeping.  
At the time of the aforementioned February 2003 statement by 
a VA physician, it was noted that insomnia was documented on 
multiple occasions in the veteran's medical records, 
including on a retirement examination of March 1978, where it 
was described as "due to hip pain."  As noted above, service 
connection is currently in effect for arthritis of both hips.  
Under the circumstances, an attempt will be made to clarify 
the relationship, if any, between the veteran's current 
insomnia and his service-connected hip disability.  
Furthermore, although a VA physician rendered an opinion in 
February 2003 regarding the relationship between the service-
connected bilateral hip disorder and the low back pathology, 
he concluded that the hip disorder did not cause the low back 
disorder.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where a veteran's service-
connected disability causes an increase in, but is not the 
proximate cause of, a nonservice connected disability, the 
veteran is entitled to service connection for that 
incremental increase in severity attributable to the service-
connected disability. (Allen v. Brown, 7 Vet.App. 439 
(1995)).  In other words, the question remains whether the 
service-connected bilateral hip disorder aggravated the non-
service connected low back disability.  This must be resolved 
by obtaining a medical opinion.  Furthermore, it must be 
determined if the claim bilateral knee disability is causally 
or etiologically related to the service-connected bilateral 
hip disorder.

In addition to the above, the veteran seeks an increased 
evaluation for service-connected tendinitis with capsulitis 
of the right shoulder, and varicose veins of the right and 
left lower extremities.  While there are currently on file 
various records of treatment and/or examination for those 
disabilities, such records do not present findings in 
sufficient detail to enable the Board to thoroughly evaluate 
the current extent of the disabilities at issue.  
Accordingly, further development will be undertaken prior to 
a final adjudication of the veteran's claims for increased 
ratings. 

Finally, and as noted above, in correspondence of October 
2001 (which was remailed in February 2002), the veteran was 
advised of the various provisions of the VCAA, as those 
provisions impacted upon his claims of service connection for 
low back and skin disabilities, and an increased evaluation 
for service-connected arthritis of the hips.  However, that 
correspondence made no mention whatsoever of any of the other 
disabilities at issue.  Pursuant to the VCAA, the VA has a 
duty to notify the veteran and his representative, if any, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board finds that, despite the issuance (in January 2003) 
of a Statement of the Case containing certain of the 
regulatory provisions pertaining to the VCAA, the RO has 
failed to provide the veteran and his representative with 
adequate notice of the VCAA, or of the information and 
evidence needed to substantiate his claims.  This lack of 
notice constitutes a violation of the veteran's due process 
rights.  Accordingly, the case must be REMANDED to the RO in 
order that the veteran and his representative may be provided 
with such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The veteran should be contacted and 
requested to provide that names, 
addresses and dates of treatment for any 
health care providers, VA or non-VA, 
where he received treatment subsequent to 
March 2003, the date of the most recent 
pertinent evidence of record, for any of 
the claimed disorders.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtained records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

2.  The veteran should then be afforded 
additional VA examinations by appropriate 
specialists, including an audiologist, a 
specialist in eye disorders, an 
orthopedist, and a hematologist in order 
to more accurately determine the exact 
nature and etiology of the disabilities 
for which service connection is currently 
being sought, and the current severity of 
his service-connected 
tendinitis/capsulitis of the right 
shoulder and varicose veins.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

a.  Following completion of the eye 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from a chronic 
acquired eye disorder, which is to say, a 
chronic eye disorder which is not 
congenital and/or developmental in 
nature.  Should it be determined that the 
veteran does, in fact, suffer from a 
chronic acquired eye disorder, an 
additional opinion is requested as to 
whether that eye disorder as likely as 
not had its origin during the veteran's 
period or periods of active military 
service.  

b.  Regarding the claimed low back and 
bilateral knee disabilities, an 
evaluation should be performed to 
determine the existence of any current 
disorder.  If such is found, the examiner 
is requested to provide an opinion as to 
whether the service-connected bilateral 
hip disorder aggravated the non-service 
connected low back disability.  
Furthermore, it must be determined if the 
claim bilateral knee disability is the 
result of service, or in the alternative, 
is causally or etiologically related to 
the service-connected bilateral hip 
disorder is related to service.  Reasons 
and bases for any opinion rendered are to 
be provided.  

c.  As regards the veteran's tendinitis 
with capsulitis of the right shoulder, an 
opinion is requested as to whether the 
veteran has a limitation of motion of his 
right arm to shoulder level, or to midway 
between his side and shoulder level, or 
to 25 degrees from his side.  In so 
doing, the examiner should identify and 
describe any functional loss associated 
with excess fatigability, incoordination, 
pain on movement, swelling, and/or 
deformity or atrophy of disuse.  
Additional factors to be considered are 
the presence (or absence) of pain on 
pressure or manipulation, and the 
presence (or absence) of "flareups."  

d.  Regarding the veteran's varicose 
veins of the right and left lower 
extremities, an opinion is requested as 
to whether the veteran suffers from 
intermittent (as opposed to persistent) 
edema, which is relieved by elevation of 
the extremity or compression hosiery, as 
opposed to incomplete relief by elevation 
of the extremity, with or without 
beginning stasis pigmentation or eczema.  
All such information, when obtained, 
should be made a part of the veteran's 
claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised by the RO that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim.

4.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  

5.  The RO should then review the 
veteran's remaining claims for service 
connection and for increased evaluations.  
In so doing, the RO should specifically 
take into consideration the statement of 
a VA physician in February 2003 that the 
veteran's insomnia may very well be the 
result of pain from his service-connected 
arthritis of the hips.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the issuance of the most recent Statement 
of the Case in January 2004.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


